EXHIBIT 10.43

DOMINION ENERGY, INC.

2018 PERFORMANCE GRANT PLAN

1.    Purpose. The purpose of the 2018 Performance Grant Plan (the “Plan”) is to
set forth the terms of 2018 Performance Grants (“Performance Grants”) awarded by
Dominion Energy, Inc., a Virginia corporation (the “Company”). This Plan
contains the performance goals for the awards, the performance criteria, the
target and maximum amounts payable, and other applicable terms and conditions.

2.    Definitions.

a.    Beneficiary. Means the individual, individuals, entity, entities or the
estate of a Participant entitled to receive the amounts payable under a
Performance Grant, if any, upon the Participant’s death.

b.    Cause. For purposes of this Plan, the term “Cause” will have the meaning
assigned to that term under a Participant’s Employment Continuity Agreement with
the Company, as such Agreement may be amended from time to time.

c.    Committee. Means the Compensation, Governance and Nominating Committee of
the board of directors of the Company (or any successor board committee
designated by the board of directors of the Company to administer this Plan).

d.    Date of Grant. February 1, 2018.

e.    Disability or Disabled. Means a “disability” as defined under Treasury
Regulation Section 1.409A-3(i)(4). The Committee will determine whether or not a
Disability exists and its determination will be conclusive and binding on the
Participant.

f.    Dominion Company. Means any corporation or other entity in which the
Company owns stock or other equity possessing at least 50% of the combined
voting power of all classes of stock or other equity or which is in a chain of
corporations or other entities with the Company in which stock or other equity
possessing at least 50% of the combined voting power of all classes of stock or
other equity is owned by one or more other corporations or other entities in the
chain.

g.    Participant. An officer of the Company or a Dominion Company who receives
a Performance Grant on the Date of Grant.

h.    Performance Period. The 36-month period beginning on January 1, 2018 and
ending on December 31, 2020.

i.    Price-Earnings Ratio. The closing price of a share of common stock on the
last trading day of the Performance Period divided by the annual operating
earnings per share reported for the 12-month period ending on the last day of
the Performance Period.

j.    Retire or Retirement. For purposes of this Plan, the term Retire or
Retirement means a voluntary termination of employment on a date when the
Participant is eligible for early or normal retirement benefits under the terms
of the Dominion Energy



--------------------------------------------------------------------------------

Pension Plan, or would be eligible if any crediting of deemed additional years
of age or service applicable to the Participant under the Company’s Benefit
Restoration Plan or New Benefit Restoration Plan was applied under the Dominion
Energy Pension Plan, as in effect at the time of the determination, unless the
Company’s Chief Executive Officer in his sole discretion (or, if the Participant
is the Company’s Chief Executive Officer, the Committee in its sole discretion)
determines that the Participant’s retirement is detrimental to the Company.

k.    Target Amount. The dollar amount designated in the written notice to the
Participant communicating the Performance Grant.

3.    Performance Grants. A Participant will receive a written notice of the
amount designated as the Participant’s Target Amount for the Performance Grant
payable under the terms of this Plan. The actual payout may be from 0% to 200%
of the Target Amount, depending on the achievement of the performance goals.

4.    Performance Achievement and Time of Payment. Upon the completion of the
Performance Period, the Committee will determine the final performance goal
achievement of each of the performance criteria described in Section 6. The
Company will then calculate the final amount of each Participant’s Performance
Grant based on such performance goal achievement. Except as provided in Sections
7(b) or 8, the Committee will determine the time of payout of the Performance
Grants, provided that in no event will payment be made later than March 15,
2021. Performance Grants shall be paid in cash.

5.    Forfeiture. Except as provided in Sections 7 and 8, a Participant’s right
to payout of a Performance Grant will be forfeited if the Participant’s
employment with the Company or a Dominion Company terminates for any reason
before the end of the Performance Period.

6.    Performance Goals. Payout of Performance Grants will be based on the
performance goal achievement of the performance criteria described in this
Section 6 and further defined in Exhibit A.

a.    TSR Performance. Total Shareholder Return Performance (“TSR Performance”)
will determine fifty percent (50%) of the Target Amount (“TSR Percentage”). TSR
Performance is defined in Exhibit A. The percentage of the TSR Percentage that
will be paid out, if any, is based on the following table:

 

Relative

TSR Performance

Percentile Ranking

   Percentage Payout
of TSR Percentage  

85th or above

     200 % 

50th

     100 % 

25th

     50 % 

Below 25th

     0 % 

To the extent that the Company’s Relative TSR Performance ranks in a percentile
between the 25th and 85th percentile in the table above, then the TSR Percentage
payout will be interpolated between the corresponding TSR Percentage payout set
forth above. No payment of the TSR Percentage will be made if the Relative TSR
Performance is below the 25th percentile, except that a payment of 25% of the
TSR Percentage will be made if the Company’s Relative TSR Performance is below
the 25th percentile but its Absolute

 

- 2 -



--------------------------------------------------------------------------------

TSR Performance is at least 9%. In addition to the foregoing payments, and
regardless of the Company’s Relative TSR Performance, either (but not both) of
the following may be earned: (i) an additional payment of 25% of the TSR
Percentage will be made if the Company’s Absolute TSR Performance is at least
10% but less than 15%, and/or if the Company’s Price-Earnings Ratio is at or
above the 50th percentile and below the top third of the group of companies
(inclusive of the Company) used to measure Relative TSR Performance in
accordance with Exhibit A hereto, or (ii) an additional payment of 50% of the
TSR Percentage will be made if the Company’s Absolute TSR Performance is at
least 15%, and/or if the Company’s Price-Earnings Ratio is at or above the top
third of the group of companies (inclusive of the Company) used to measure
Relative TSR Performance in accordance with Exhibit A hereto (in either case,
the “Performance Adder”). The Committee may reduce or eliminate payment of the
Performance Adder in its sole discretion.

The aggregate payments under this Section 6(a) may not exceed 250% of the TSR
Percentage. In addition, the overall percentage payment under the entire
Performance Grant may not exceed 200%.

b.    ROIC Performance. Return on Invested Capital Performance (“ROIC
Performance”) will determine fifty percent (50%) of the Target Amount (“ROIC
Percentage”). ROIC Performance is defined in Exhibit A. The percentage of the
ROIC Percentage that will be paid out, if any, is based on the following table:

 

ROIC Performance

   Percentage Payout
of ROIC Percentage  

7.16% and above

     200 % 

6.87%

     100 % 

6.55%

     50 % 

Below 6.55%

     0 % 

 

  •   To the extent that the Company’s ROIC Performance is greater than 6.55%
and less than 6.87%, the ROIC Percentage payout will be interpolated between the
applicable Percentage Payout of ROIC Percentage range set forth above.

 

  •   To the extent that the Company’s ROIC Performance is greater than 6.87%
and less than 7.16%, the ROIC Percentage payout will be interpolated between the
applicable Percentage Payout of ROIC Percentage range set forth above.

7.    Retirement, Involuntary Termination without Cause, Death or Disability.

a.    Retirement or Involuntary Termination without Cause. Except as provided in
Section 8, if a Participant Retires during the Performance Period or if a
Participant’s employment is involuntarily terminated by the Company or a
Dominion Company without Cause during the Performance Period, and in either case
the Participant would have been eligible for a payment if the Participant had
remained employed until the end of the Performance Period, the Participant will
receive a pro-rated payout of the Participant’s Performance Grant equal to the
payment the Participant would have received had the Participant remained
employed until the end of the Performance Period multiplied by a fraction, the
numerator of which is the number of whole months from the Date of Grant to the
first day of the month coinciding with or immediately following the date of the
Participant’s retirement or termination of employment, and the denominator of
which is thirty-five (35). Payment will be made after the end of the Performance
Period at the time

 

- 3 -



--------------------------------------------------------------------------------

provided in Section 4 based on the performance goal achievement approved by the
Committee. If the Participant Retires, however, no payment will be made if the
Company’s Chief Executive Officer in his sole discretion (or, if the Participant
is the Company’s Chief Executive Officer, the Committee in its sole discretion)
determines that the Participant’s Retirement is detrimental to the Company.

b.    Death or Disability. If, while employed by the Company or a Dominion
Company, a Participant dies or becomes Disabled during the Performance Period,
the Participant or, in the event of the Participant’s death, the Participant’s
Beneficiary will receive a lump sum cash payment equal to the product of (i) and
(ii) where:

 

  (i) is the amount that would be paid based on the predicted performance used
for determining the compensation cost recognized by the Company for the
Participant’s Performance Grant for the latest financial statement filed with
the Company’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q
immediately prior to the event; and

 

  (ii) is a fraction, the numerator of which is the number of whole months from
the Date of Grant to the first day of the calendar month coinciding with or
immediately following the date of the Participant’s death or Disability, and the
denominator of which is thirty-five (35).

Payment under this Section 7(b) will be made as soon as administratively
feasible (and in any event within sixty (60) days) after the date of the
Participant’s death or Disability, and the Participant shall not have the right
to any further payment under this Agreement. In the event of the Participant’s
death, payment will be made to the Participant’s designated Beneficiary.

8.    Qualifying Change of Control. Upon a Qualifying Change of Control (as
defined in the Company’s 2014 Incentive Compensation Plan, as amended) prior to
the end of the Performance Period, provided the Participant has remained
continuously employed with the Company or a Dominion Company from the Date of
Grant to the date of the Qualifying Change of Control, the Participant will
receive a lump sum cash payment equal to the greater of (i) the Target Amount or
(ii) the total payout that would be made at the end of the Performance Period if
the predicted performance used for determining the compensation cost recognized
by the Company for the Participant’s Performance Grant for the latest financial
statement filed with the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q immediately prior to the Qualifying Change of Control was
the actual performance for the Performance Period (in either case, the “COC
Payout Amount”). Payment will be made on or as soon as administratively feasible
following the Qualifying Change of Control date and in no event later than sixty
(60) days following the Qualifying Change of Control date. If a Qualifying
Change of Control occurs prior to the end of the Performance Period and after a
Participant has Retired or been involuntarily terminated without Cause pursuant
to Section 7(a) above, then the Participant will receive a pro-rated payout of
the Participant’s Performance Grant, equal to the COC Payout Amount multiplied
by the fraction set forth in Section 7(a) above, with payment occurring in a
cash lump sum on or as soon as administratively feasible (but in any event
within sixty (60) days) after the Qualifying Change of Control date. Following
any payment under this Section 8, the Participant shall not have the right to
any further payment under this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

9.    Termination for Cause. Notwithstanding any provision of this Plan to the
contrary, if the Participant’s employment with the Company or a Dominion Company
is terminated for Cause (as defined by the Employment Continuity Agreement
between the Participant and the Company), the Participant will forfeit all
rights to his or her Performance Grant.

10.    Clawback of Award Payment.

a.    Restatement of Financial Statements. If the Company’s financial statements
are required to be restated at any time within a two (2) year period following
the end of the Performance Period as a result of fraud or intentional
misconduct, the Committee may, in its discretion, based on the facts and
circumstances surrounding the restatement, direct the Company to recover all or
a portion of the Performance Grant payout from the Participant if the
Participant’s conduct directly caused or partially caused the need for the
restatement.

b.    Fraudulent or Intentional Misconduct. If the Company determines that the
Participant has engaged in fraudulent or intentional misconduct related to or
materially affecting the Company’s business operations or the Participant’s
duties at the Company, the Committee may, in its discretion, based on the facts
and circumstances surrounding the misconduct, direct the Company to withhold
payment, or if payment has been made, to recover all or a portion of the
Performance Grant payout from the Participant.

c.    Recovery of Payout. The Company reserves the right to recover a
Performance Grant payout pursuant to this Section 10 by (i) seeking repayment
from the Participant; (ii) reducing the amount that would otherwise be payable
to the Participant under another Company benefit plan or compensation program to
the extent permitted by applicable law; (iii) withholding future annual and
long-term incentive awards or salary increases; or (iv) taking any combination
of these actions.

d.    No Limitation on Remedies. The Company’s right to recover a Performance
Grant payout pursuant to this Section 10 shall be in addition to, and not in
lieu of, actions the Company may take to remedy or discipline a Participant’s
misconduct including, but not limited to, termination of employment or
initiation of a legal action for breach of fiduciary duty.

e.    Subject to Future Rulemaking. The Performance Grant payout is subject to
any claw back policies the Company may adopt in order to conform to the
requirements of Section 954 of the Dodd-Frank Wall Street Reform Act and
Consumer Protection Act and resulting rules issued by the Securities and
Exchange Commission or national securities exchanges thereunder and that the
Company determines should apply to this Performance Grant Plan.

11.    Miscellaneous.

a.    Nontransferability. Except as provided in Section 7(b), a Performance
Grant is not transferable and is subject to a substantial risk of forfeiture
until the end of the Performance Period.

b.    No Right to Continued Employment. A Performance Grant does not confer upon
a Participant any right with respect to continuance of employment by the
Company, nor will it interfere in any way with the right of the Company to
terminate a Participant’s employment at any time.

 

- 5 -



--------------------------------------------------------------------------------

c.    Tax Withholding. The Company will withhold Applicable Withholding Taxes
from the payout of Performance Grants.

d.    Performance Goal Adjustments. The Committee may at any time, in its sole
discretion, remove or revise any performance goals or other performance
objectives for this 2018 Performance Grant Plan. The Committee retains the
authority to exercise negative discretion to reduce payments under this Plan as
it deems appropriate.

e.    Governing Law. This Plan shall be governed by the laws of the Commonwealth
of Virginia, without regard to its choice of law provisions.

f.    Binding Effect. This Plan will be binding upon and inure to the benefit of
the legatees, distributes, and personal representatives of Participants and any
successors of the Company.

g.    Section 409A. This Plan and the Performance Grants hereunder are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), and shall be interpreted to the maximum extent possible
in accordance with such intent. To the extent necessary to comply with Code
Section 409A, no payment will be made earlier than six months after a
Participant’s termination of employment other than for death if the Performance
Grant is subject to Code Section 409A and the Participant is a “specified
employee” (within the meaning of Code Section 409A(a)(2)(B)(i)).

h.    Administration. The Plan shall be administered by the Committee, which
shall have all of the applicable powers and authority set forth in Section 19 of
the Company’s 2014 Incentive Compensation Plan with respect to this Plan and the
Performance Grants awarded hereunder, the terms of which are incorporated by
reference herein.

i.    Termination and Amendment. The Committee may amend the Plan and
Performance Grants awarded hereunder, provided that, except as otherwise
provided herein, no termination or amendment of the Plan or any Performance
Grants under the Plan shall materially adversely affect a Participant’s rights
with respect to any outstanding Performance Grant without that Participant’s
consent. Notwithstanding the foregoing, the Committee may amend the Plan and
Performance Grants awarded hereunder without having to obtain the consent of any
affected Participant as it deems necessary or appropriate to ensure compliance
with applicable laws or to cause Performance Grants to avoid adverse tax
consequences under the Code and regulations thereunder.

j.    Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows: (a) if to the Company—at the principal business address of the Company
to the attention of the Corporate Secretary of the Company; and (b) if to any
Participant—at the last address of the Participant known to the sender at the
time the notice or other communication is sent.

 

- 6 -



--------------------------------------------------------------------------------

k.    Interpretation. Unless otherwise specifically provided under the terms of
any such plan or program, settlements of awards received by participants under
the Plan shall not be deemed a part of a participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any benefit
plan or severance program of the Company or a Dominion Company or any severance
pay law of any country. Nothing contained in the Plan will be deemed in any way
to limit or restrict the Company or any Dominion Company from making any award
or payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect. The terms of this Plan shall be
governed by the laws of the Commonwealth of Virginia, without regard to its
conflict of law principles.

l.    Beneficiary Matters. A Participant may designate a Beneficiary to receive
benefits due under a Performance Grant, if any, upon the Participant’s death.
Designation of a Beneficiary shall be made by execution of a form approved or
accepted by the Committee. In the absence of a valid Beneficiary designation, a
Participant’s surviving spouse, if any, and if none, the Participant’s estate,
shall be the Beneficiary. A Participant may change a prior Beneficiary
designation by a subsequent execution of a new Beneficiary designation form. The
change in Beneficiary will be effective upon receipt by the Committee. Any
payment made to a Beneficiary under this Plan in good faith shall fully
discharge the Company and the Dominion Companies from all further obligations
with respect to that payment. If the Committee has any doubt as to the proper
Beneficiary to receive a payment under this Plan, the Committee shall have the
right to withhold such payment until the matter is fully adjudicated. In making
any payment to or for the benefit of any minor or an incompetent Participant or
Beneficiary, the administrator, in its sole and absolute discretion, may make a
distribution to a legal or natural guardian or other relative of a minor or
court-appointed representative of such incompetent. Alternatively, it may make a
payment to any adult with whom the minor or incompetent temporarily or
permanently resides. The receipt by a guardian, representative, relative or
other person shall be a complete discharge of the Company and the Dominion
Companies’ obligations under the Plan. The Company shall have no responsibility
to see to the proper application of any payment so made. The Plan shall be
binding on all successors and assigns of a Participant, including, without
limitation, the estate of such participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

m.    Unfunded Plan. Unless otherwise determined by the Committee, the Plan
shall be unfunded and shall not create (or be construed to create) a trust or a
separate fund or funds. The Plan shall not establish any fiduciary relationship
between the Company and any Participant or other person. To the extent any
person holds any rights by virtue of a Performance Grant granted under the Plan,
such rights (unless otherwise determined by the Committee) shall be no greater
than the rights of an unsecured general creditor of the Company.

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

DOMINION ENERGY, INC.

2018 PERFORMANCE GRANT PLAN

PERFORMANCE CRITERIA

Total Shareholder Return

Relative TSR Performance will be measured based on where the Company’s total
shareholder return during the Performance Period ranks in relation to the total
shareholder returns of the companies that are members of the Company’s
compensation peer group as of the Grant Date as set forth below (the “Comparison
Companies”):

 

Ameren Corporation

   Exelon Corporation

American Electric Power Company

   FirstEnergy Corporation

CenterPoint Energy

   NextEra Energy

Consolidated Edison Company

   PG&E Corporation

DTE Energy Company

   PPL Corporation

Duke Energy Corporation

   Public Service Enterprise Group

Edison International

   Southern Company

Entergy Corporation

   Xcel Energy

Eversource Energy

  

The Comparison Companies shall be adjusted during the Performance Period as
follows:

 

  (i) In the event of a merger, acquisition or business combination transaction
of a Comparison Company with or by another Comparison Company, effective upon
the public announcement of the transaction, the surviving entity shall remain a
Comparison Company and the non-surviving entity shall cease to be a Comparison
Company (provided that, if the proposed transaction is subsequently terminated
before the Relative TSR Performance is calculated, then the non-surviving
company shall be retroactively reinstated as a Comparison Company);

 

  (ii) If it is publicly announced that a Comparison Company will be acquired by
another company that is not a Comparison Company, or in the event a “going
private transaction” is publicly announced where the Comparison Company will not
be the surviving entity or will otherwise no longer be publicly traded, the
company shall cease to be a Comparison Company as of the date such announcement
is made (provided that, if the proposed transaction is subsequently terminated
before the Relative TSR Performance is calculated, then the company shall be
retroactively reinstated as a Comparison Company);

 

  (iii) In the event of a spinoff, divestiture, or sale of assets of a
Comparison Company, the Comparison Company shall no longer be a Comparison
Company if the company’s reported revenue for the four most recently reported
quarters ending on or before the last day of the Performance Period falls below
40% of Dominion Energy’s reported revenue for last year of the Performance
Period; and

 

  (iv) In the event of a bankruptcy of a Comparison Company, such company shall
remain a Comparison Company and its stock price will continue to be tracked for
purposes of Relative TSR Performance. If the company liquidates, it will remain
a Comparison Company and its stock price will be reduced to zero for the
remaining Performance Period.

 

i



--------------------------------------------------------------------------------

EXHIBIT A

 

Absolute TSR Performance will be the Company’s total shareholder return on an
average annual basis for the Performance Period. In general, total shareholder
return consists of the difference between the value of a share of common stock
at the beginning and end of the Performance Period, plus the value of dividends
paid as if reinvested in stock and other appropriate adjustments for such events
as stock splits. For purposes of TSR Performance, the total shareholder return
of the Company and the Comparison Companies will be calculated using Bloomberg
L.P. As soon as practicable after the completion of the Performance Period, the
total shareholder returns of the Comparison Companies will be obtained from
Bloomberg L.P. and ranked from highest to lowest by the Committee. The Company’s
total shareholder return will then be ranked in terms of which percentile it
would have placed in among the Comparison Companies.

Price-Earnings Ratio performance will be measured based on where the Company’s
Price-Earnings Ratio ranks in relation to the Price-Earnings Ratios of the
Comparison Companies as determined above. For purposes of Price-Earnings Ratio
performance, the Price-Earnings Ratio of the Company and the Comparison
Companies will be calculated using such method as the Committee shall determine.
As soon as practicable after the completion of the Performance Period, the
Price-Earnings Ratios of the Comparison Companies will be determined and ranked
from highest to lowest by the Committee. The Company’s Price-Earnings Ratio will
then be ranked in terms of which percentile it would have placed in among the
Comparison Companies.

Return on Invested Capital

Return on Invested Capital (ROIC)

The following terms are used to calculate ROIC for purposes of the 2018
Performance Grant:

ROIC means Total Return divided by Average Invested Capital. Performance will be
calculated for the three successive fiscal years within the Performance Period,
added together and then divided by three to arrive at an annual average ROIC for
the Performance Period.

Total Return means Operating Earnings plus After-tax Interest & Related Charges,
all determined for the three successive fiscal years within the Performance
Period.

Operating Earnings means operating earnings as disclosed on the Company’s
earnings report furnished on Form 8-K for the applicable fiscal year.

Average Invested Capital means the Average Balances for Long & Short-term Debt
plus Preferred Equity plus Common Shareholders’ Equity. The Average Balances for
a year are calculated by performing the calculation at the end of each month
during the fiscal year plus the last month of the prior fiscal year and then
averaging those amounts over 13 months. Long and short-term debt shall exclude
debt that is non-recourse to Dominion Energy, Inc. (Dominion Energy) or its
subsidiaries where Dominion Energy or its subsidiaries has not made an
associated investment. Short-term debt shall be net of cash and cash
equivalents.

 

ii



--------------------------------------------------------------------------------

EXHIBIT A

 

Average Invested Capital will be calculated by excluding (i) accumulated other
comprehensive income/(loss) from Common Shareholders’ Equity (as shown on the
Company’s financial statements during the Performance Period); (ii) impacts from
changes in accounting principles that were not prescribed as of the Date of
Grant; and (iii) the effects of incremental impacts from non-operating gains or
losses during the Performance Period, as disclosed on the Company’s earnings
report furnished on Form 8-K, that were not included in the projection on which
the original ROIC calculation was based at the time of the grant.

 

iii